Exhibit 99.1 Dear Shareholder Effective March 1, 2014, Apple REIT Seven, Inc. and Apple REIT Eight, Inc. successfully merged into Apple REIT Nine, Inc. At the completion of these transactions, Apple REIT Nine’s name was changed to Apple Hospitality REIT, Inc. and the Company became one of the largest hospitality REITs in the industry, with a continuing portfolio consisting of 188 Marriott®- and Hilton®-branded hotels with an aggregate of 23,489 rooms located in 33 states. Key measures of hotel performance continued to strengthen during the first three months of 2014 and the outlook for the remainder of the year is positive. Occupancy rates approximate pre-recession levels and hotel industry analysts are forecasting a mid-single digit percentage increase in revenue and operating income for 2014 as compared to last year. Due to the timing of the merger transactions, operations reported for the three-month period ending March 31, 2014, reflect a portfolio of 89 hotels for January and February and a portfolio of 188 continuing hotels for March. During the first quarter of this year, for the period owned by the Company, our hotels reported an average occupancy rate of 74 percent, an average daily rate (ADR) of $121 and revenue per available room (RevPAR) of $89. During the same three-month period of 2013, the then Apple REIT Nine hotel portfolio reported an average occupancy rate of 71 percent, ADR of $115 and RevPAR of $82. On a pro-forma basis that assumes the mergers occurred on January 1, 2013, the Company’s occupancy, ADR and RevPAR would have been 72 percent, $119 and $85 for the first quarter of 2014, respectively, which represents an increase of one percent, three percent and five percent over results for the same period of 2013, respectively. Modified funds from operations (MFFO) for the first quarter of this year totaled $44.3 million, or $0.18 per share. MFFO for the same period of 2013 totaled $32.0 million or $0.18 per share. The newly merged portfolio of hotels will complete its first full quarter of operations on June 30, 2014. It is our expectation that year-over-year comparisons will become more meaningful over time. The current annualized distribution rate for the Company is $0.66 per share. The Company closely monitors this annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. As contemplated in the mergers, the Company became self-advised and recorded a non-cash expense of approximately $117.1 million in the first quarter of 2014, which is included in the Company’s consolidated statement of operations. In addition, the Company assumed the responsibilities and will receive the fees for advising Apple REIT Ten, Inc. The increased size and scale of Apple Hospitality REIT is expected to provide the Company with a variety of enhanced strategic abilities and benefits including: an improved capacity to take advantage of opportunistic growth; access to favorable cost of capital which could be used to provide greater financial flexibility across business cycles; cost savings through the elimination of duplicative processes; and enhanced avenues of liquidity for our shareholders. I am pleased to report that the Company, under the guidance of its Board of Directors, engaged Merrill Lynch, Pierce, Fenner & Smith, Incorporated as the Company’s financial advisor in the review of strategic alternatives for the Company including but not limited to a potential listing of the Company’s shares for trading on a national securities exchange, a sale of the Company, or a merger of the Company with a third party. Apple Hospitality REIT maintains a conservative approach to the ownership of high-quality lodging real estate, which is evident in the strength of our balance sheet and our diversified portfolio of well-branded hotels. Our commitment to the growth of shareholder investments will continue to guide our strategic business decisions and I am confident the Company is well positioned to take advantage of improving conditions across the hotel industry. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer STATEMENTS OF OPERATIONS (Unaudited) Three months ended Three months ended (In thousands except statistical data) March 31, 2014 March 31, 2013 REVENUES Room revenue $ $ Other revenue Total revenue $ $ EXPENSES Direct operating expense $ $ Other hotel operating expenses General and administrative Depreciation Series B convertible preferred share expense - Transaction costs - Interest expense, net Total expenses $ $ NET INCOME Net income (loss) $ ) $ Unrealized gain on interest rate derivative - Comprehensive income (loss) $ ) $ Net income (loss) per share $ ) $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ ) $ Depreciation of real estate owned Funds (loss) from operations (FFO) $ ) $ Interest earned on note receivable - Series B convertible preferred share expense - Transaction costs - Modified funds from operations (MFFO) $ $ FFO per share $ ) $ MFFO per share $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 74
